 

EXHIBIT 10.4

FIRST AMENDMENT

FIRST AMENDMENT, dated as of June 16, 2006 (this “Amendment”), to the Credit
Agreement, dated as of November 18, 2005, (the “Credit Agreement”), among SPX
Corporation, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers party thereto (together with the Parent Borrower, the
“Borrowers”), the several banks and other financial institutions or entities
parties thereto (the “Lenders”), The Bank of Nova Scotia, as syndication agent,
Bank of America, N.A. and Wachovia Bank, National Association., as documentation
agents, and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrowers; and

WHEREAS, the Parent Borrower has requested, and, upon this Amendment becoming
effective, the Lenders have agreed, that certain provisions of the Credit
Agreement be amended in the manner provided for in this Amendment.

NOW, THEREFORE, the parties hereto agree as follows:


SECTION 1.  ­DEFINED TERMS.  TERMS DEFINED IN THE CREDIT AGREEMENT AND USED
HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT.


SECTION 2. ­ AMENDMENT TO SECTION 5.10 OF THE CREDIT AGREEMENT.  SECTION 5.10 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE FIRST SENTENCE THEREOF IN
ITS ENTIRETY AND SUBSTITUTING IT WITH THE FOLLOWING SENTENCE:

The proceeds of the Initial Term Loans will be used only to refinance the LYONS
and for general corporate purposes of the Parent Borrower and its Subsidiaries.


SECTION 3. ­­ AMENDMENTS TO SCHEDULE 1.7 OF THE CREDIT AGREEMENT.


(A)           SECTION 2.2 OF SCHEDULE 1.7 TO THE CREDIT AGREEMENT IS HEREBY
AMENDED BY DELETING FROM THE FIRST SENTENCE THEREOF THE PHRASE “PROVIDED THAT
SUCH CANADIAN BORROWER SHALL GIVE THE CANADIAN ADMINISTRATIVE AGENT IRREVOCABLE
WRITTEN OR TELEPHONIC NOTICE” AND SUBSTITUTING IT WITH THE FOLLOWING PHRASE:

provided that such Canadian Borrower shall give the Canadian Administrative
Agent and the Administrative Agent irrevocable written or telephonic notice


(B)           SECTION 2.3(B)(1) OF SCHEDULE 1.7 TO THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THEREFROM THE PHRASE “THE RELEVANT CANADIAN BORROWER
SHALL


--------------------------------------------------------------------------------





NOTIFY THE CANADIAN ADMINISTRATIVE AGENT” AND SUBSTITUTING IT WITH THE FOLLOWING
PHRASE:


THE RELEVANT CANADIAN BORROWER SHALL NOTIFY THE CANADIAN ADMINISTRATIVE AGENT
AND THE ADMINISTRATIVE AGENT


SECTION 4. CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE
ON THE DATE (THE “FIRST AMENDMENT EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED:

(a)           an executed counterpart of this Amendment from the Parent Borrower
(for itself and on behalf of each Subsidiary that is a Foreign Subsidiary
Borrower); and

(b)           executed Lender Consent Letters (or facsimile transmissions
thereof) from the Required Lenders consenting to the execution of this Amendment
by the Administrative Agent.


SECTION 5.  ­REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE FIRST AMENDMENT EFFECTIVE DATE, BEFORE AND
AFTER GIVING EFFECT TO THE EFFECTIVENESS OF THIS AMENDMENT, AS IF MADE ON AND AS
OF THE FIRST AMENDMENT EFFECTIVE DATE.


SECTION 6.  ­PAYMENT OF EXPENSES.  THE PARENT BORROWER AGREES TO PAY OR
REIMBURSE THE ADMINISTRATIVE AGENT FOR ALL OF ITS OUT-OF-POCKET COSTS AND
REASONABLE EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT AND ANY OTHER
DOCUMENTS PREPARED IN CONNECTION HEREWITH AND THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL TO THE ADMINISTRATIVE AGENT.


SECTION 7.  ­REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS.  ON AND AFTER THE
FIRST AMENDMENT EFFECTIVE DATE, EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE
CREDIT AGREEMENT, AND EACH REFERENCE IN THE OTHER LOAN DOCUMENTS TO “THE CREDIT
AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE
CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS
AMENDED HEREBY.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY
RIGHT, POWER OR REMEDY OF ANY LENDER OR THE ADMINISTRATIVE AGENT UNDER ANY OF
THE LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY AMENDED HEREIN, ALL OF THE PROVISIONS
OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND SHALL REMAIN IN
FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS THEREOF AND ARE HEREBY IN ALL
RESPECTS RATIFIED AND CONFIRMED.


SECTION 8.  ­COUNTERPARTS.  THIS AMENDMENT JUNE BE EXECUTED BY ONE OR MORE OF
THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS AMENDMENT BY
FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.  A SET OF THE COPIES OF THIS AMENDMENT SIGNED BY ALL THE
PARTIES SHALL BE LODGED WITH THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT.


--------------------------------------------------------------------------------





SECTION 9.  ­GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

SPX CORPORATION (for itself and on behalf of each Subsidiary that is a Foreign
Subsidiary Borrower)

 

 

 

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Name: Patrick O’Leary

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Randolph Cates

 

 

Name: Randolph Cates

 

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

Reference is made to the Credit Agreement described in the foregoing Amendment
(the “Credit Agreement”; terms defined in the Credit Agreement being used in
this Acknowledgment and Consent with the meanings given to such terms in the
Credit Agreement).  Each of the undersigned parties to the Guarantee and
Collateral Agreement and/or one or more other Security Documents, in each case
as amended, supplemented or otherwise modified from time to time, hereby (a)
consents to the foregoing Amendment and the transactions contemplated thereby
and (b) acknowledges and agrees that the guarantees and grants of security
interests contained in the Guarantee and Collateral Agreement and other Security
Documents are, and shall remain, in full force and effect after giving effect to
the foregoing Amendment and all prior modifications to the Credit Agreement.

THIS ACKNOWLEDGMENT AND CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

ADVANCED INDUSTRIAL TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

ADVANCED TEST PRODUCTS, INC.

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

AG EQUIPMENT CO.

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

AMCA/BROOKFIELD INTERNATIONAL SALES, LLC

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 


--------------------------------------------------------------------------------




 

AMCA/MONROE HOLDINGS CORP.

 

 

 

By:

/s/ Ronald Giza

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

AURORA/HYDROMATIC PUMPS INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

DOMESTIC SUBSIDIARY CORPORATION

 

 

 

 

By:

/s/ Ronald Giza

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

ENGINEERING ANALYSIS ASSOCIATES, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

FAIRBANKS MORSE PUMP CORPORATION

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

FLAIR CORPORATION

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

FLUID TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

GENERAL FAREBOX SERVICE OF ATLANTA, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

2


--------------------------------------------------------------------------------




 

GENERAL SIGNAL CORPORATION

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

GENERAL SIGNAL ENVIRONMENTAL RISK MANAGEMENT COMPANY

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President

 

 

 

 

 

 

 

GENERAL SIGNAL HEALTHCARE MANAGEMENT, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

GENERAL SIGNAL INTERNATIONAL CORPORATION

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

GSBS DEVELOPMENT CORPORATION

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

GSLE DEVELOPMENT CORPORATION

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

GSLE SUBCO LLC

 

 

 

 

By:

GSLE Development Corporation, as sole member

 

 

 

 

By:

/s/ Spencer Conard

 

 

Title: President

 

 

 

 

 

 

 

GSPS DEVELOPMENT CORPORATION

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

3


--------------------------------------------------------------------------------




 

GSR MERGER SUB, INC.

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

IMAGEXPO, L.L.C.

 

 

 

By:

SPX Corporation, as sole member

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President & Chief Financial
         Officer

 

 

 

 

 

 

 

KENDRO GP II, LLC.

 

 

 

 

By:

/s/ Spencer Conard

 

 

Title: President

 

 

 

 

 

 

 

KODIAK PARTNERS CORP.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

KODIAK PARTNERS II CORP.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

LDN, LTD.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

LDS TEST AND MEASUREMENT LLC

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

4


--------------------------------------------------------------------------------




 

THE MARLEY COMPANY, LLC

 

 

 

 

By:

SPX Corporation, as sole member

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

MARLEY ENGINEERED PRODUCTS LLC

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

THE MARLEY-WYLAIN COMPANY

 

 

 

 

By:

/s/ Steven Greenfeld

 

 

Title: Assistant Treasurer

 

 

 

 

 

 

 

MCT SERVICES LLC

 

 

 

 

By:

SPX Cooling Technologies, Inc., as sole member

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

MF DEVELOPMENT CORPORATION

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

NEW SIGNAL, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

P.S.D., INC.

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President

 

 

 

 

 

 

 

SGS SERVICE PARTNERSHIP

 

 

 

 

By:

GSBS Development Corporation, as general partner

 

5


--------------------------------------------------------------------------------




 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

 

 

 

By:

GSLE Development Corporation, as general partner

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

 

 

 

By:

GSPS Development Corporation, as general partner

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

 

 

 

By:

MF Development Corporation, as general partner

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

 

 

 

By:

GSLE Subco LLC, as general partner

 

 

 

 

By:

GSLE Development Corporation, as sole member

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

SPX COOLING TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

SPX DOCK PRODUCTS, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President

 

6


--------------------------------------------------------------------------------




 

SPX HOLDING INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

SPX INTERNATIONAL MANAGEMENT LLC

 

 

 

 

By:

SPX Corporation, as sole member

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

SPX MINNESOTA PROPERTIES, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

SPX RISK MANAGEMENT CO.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

 

 

 

 

 

 

TCI INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

VALLEY FORGE TECHNICAL INFORMATION SERVICES, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

WAUKESHA ELECTRIC SYSTEMS, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: Vice President

 

 

 

 

 

 

 

XCEL ERECTORS, INC.

 

 

 

 

By:

/s/ Patrick O’Leary

 

 

Title: President

 

7


--------------------------------------------------------------------------------